                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 21-cv-01796-PAB

HANSEN CONSTRUCTION, INC.,

       Plaintiff,

v.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on the Notice of Removal [Docket No.

1] of defendant-garnishee National Union Fire Insurance Company of Pittsburgh, PA

(“National Union”). National Union asserts that the Court has jurisdiction pursuant to 28

U.S.C. § 1332. Docket No. 1 at 2, ¶ 3.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cnty. of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (citations omitted). Finally, delay in

addressing the issue only compounds the problem if, despite much time and expense

having been dedicated to the case, a lack of jurisdiction causes it to be dismissed. See

U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL

2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 3. Pursuant to that section, “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). The allegations regarding the citizenship of

plaintiff-garnishor Hansen Construction, Inc. (“Hansen”) , however, are not well-pled.

       The notice of removal states that Hansen is a citizen of Colorado. Docket No. 1

at 2, ¶ 8. In doing so, National Union relies on the writ of garnishment filed in state

court. See id. (citing Docket No. 1-3). Nothing in the writ of garnishment, however,

provides the Court with any information regarding Hansen’s citizenship. Rather, the

only information that the writ contains regarding Hansen is its address in Aspen,

Colorado. See Docket No. 1-3 at 3. But, the citizenship of a corporation, assuming

Hansen is a corporation as implied by “inc.” in its name, is determined by its state of



                                             2
incorporation and principal place of business. See 28 U.S.C. § 1332(c)(1). That

Hansen maintains some sort of address in Aspen does not inform the Court whether

that address is Hansen’s principal place of business and whether Hansen is a Colorado

corporation.

       Because the allegations regarding the citizenship of Hansen are not well-pled,

the Court is unable to determine the citizenship of Hansen and whether the Court has

jurisdiction. See United States ex rel. General Rock & Sand Corp. v. Chuska Dev.

Corp., 55 F.3d 1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of

jurisdiction in his favor must allege in his pleading the facts essential to show

jurisdiction.” (quotations omitted)). It is therefore

       ORDERED that, on or before July 19, 2021, National Union shall show cause

why this case should not be remanded due to the Court’s lack of subject matter

jurisdiction.



       DATED July 12, 2021.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               3
